DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (U.S. Pub No. 20180200888).
Regarding claims 1, 5, Kim et al. disclose an autonomous traveler (mobile robot system) capable of traveling autonomously, the autonomous traveler comprising: an information acquisition part configured to acquire information on a traveling area (See paragraph 0072); a map storage part configured to create and store a base map by determining the traveling area on a basis of the information acquired by the information acquisition part at a predetermined timing (See paragraph 0072, 0073); and a travel control part configured to control traveling on a basis of a map stored in the 
Regarding claims 2, 6, Kim et al. disclose wherein when a new traveling obstacle not present on the base map in the traveling area is detected a predetermined number of times or more, on a basis of the information acquired by the information acquisition part, the map storage part stores the new traveling obstacle as additional map information in the base map (See paragraph 0079).
Regarding claims 3, 7, Kim et al. disclose wherein the map storage part is able to delete the additional map information from the base map (See paragraph 0078).
Regarding claims 4, 8, Kim et al. disclose wherein the map storage part deletes the additional map information corresponding to a traveling obstacle having a detection frequency equal to or less than a predetermined value, from the base map (See paragraph 0078, 0096).  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERTRUDE ARTHUR JEANGLAUDE whose telephone number is (571)272-6954.  The examiner can normally be reached on Monday-Thursday, 7:30-8:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GERTRUDE ARTHUR JEANGLAUDE/  Primary Examiner, Art Unit 3661